My opinion is that, in a proceeding to strike the name of an attorney at law from the roll of attorneys and to cancel his license to practice law, under the provisions of Section 12 of Rule XIII, on the ground that the attorney has been convicted of a felony, if in the opinion of the court the case does not warrant such disbarment, as in this case, there is no authority for the court to suspend the attorney. The penalty of suspension is not appropriate in such a case. And that is particularly true where, as in this case, there is another disbarment suit pending against the defendant, for professional misconduct, constituting a felony, in consequence of which he has been convicted of a felony in the federal courts, and is now serving a sentence of seven years in a federal penitentiary, commencing in June 1943. I refer to the case entitled In re Steiner, 199 La. 500,6 So.2d 641, where this court overruled an exception of vagueness; and I refer to Steiner v. United States, 134 F.2d 931, where the Court of Appeals for the Fifth Circuit affirmed the conviction of Steiner for the crime of using the mails in furtherance of the fraudulent scheme on which is based the proceeding in the court, entitled In re Steiner, 199 La. 500, 6 So.2d 641. My opinion is that Steiner should be dealt with for his being convicted of the felony referred to in Steiner v. United States, 134 F.2d 931, and not for his plea of nolo contendere, on which no prison sentence was imposed.